In re Jerry L. Robinett, applying for supervisory writs. Parish of Orleans. Civil District Court, No. 80-904; Court of Appeal, Fourth Circuit. No. C-0172.
Granted. The trial judge is recused. When an attorney has actually performed legal services as a judge’s law clerk with respect to a particular case and later becomes employed as an attorney for one of the parties in the cause, there is an appearance that the judge may have an interest in the cause because of having worked with his former clerk on the particular case, L.C. C.P. Art. 151 (5) and the judge should be recused, even though he in fact has no interest in the case.